On behalf of 
the Philippine Government, I proffer my warmest 
congratulations to the President on his election. I wish 
him success and assure him of my country’s steadfast 
support for his presidency.

The theme that has been selected for this session 
is indeed timely and relevant. We must start setting 
the stage for the new development agenda that will 
succeed the Millennium Development Goals (MDGs) 
framework. Barely two years before its deadline, 
considerable work still lies ahead of us. For instance, the 
global economic and financial crisis has underscored 
the need for reform towards greater systemic 
coherence; the multilateral trading system remains 
frozen in the past; and the persistence of an outdated 
development paradigm results in policy prescriptions 
and conditionalities inimical to the interests of many 
developing countries.

As we set the stage for the post-2015 framework, let 
us reaffirm the very raison d’être of the United Nations, 
which is to accord every person the opportunity at a life 
that is secure, progressive and dignified. That purpose 
is enshrined in the Philippine Constitution and is central 
to President Benigno Aquino III’s social contract 
with the Filipino people. Under President Aquino’s 
leadership, my country has embarked on a journey 
along a straight path — or, as we say in Filipino, “daang 
matuwid” — resolving to work towards inclusive 
growth, combating corruption, promoting transparency 
and accountability, improving global competitiveness, 
making better use of resources, achieving just and 
lasting peace, and upholding the rule of law.

The Aquino Administration firmly maintains that 
good governance is good economics. As a result, the 
Philippines is reaping the first fruits of its hard work. 
In the past four quarters, the Philippine economy has 
experienced unprecedented growth of over 7 per cent. 
As a result, the Philippines won three investment-grade 
ratings and is now considered a growth engine in the 
region.



These glowing reports are, of course, well received 
by my Government, but we are under no illusion that 
these indicators alone constitute success. For the past 
13 years, the MDGs have been integrated into the 
Philippine development plan for 2011-2016. Yet our 
work continues and the challenge we now face is clear. 
It is how to ensure that growth is inclusive, resilient and 
sustainable. As we pursue the path towards this very type 
of growth, my Government is guided by the following 
important lessons learned from our experience in 
working towards the Millennium Development Goals.

First, strong institutional arrangements are 
necessary. For the Philippines, that means that the 
highest political support is given to the attainment of 
the MDGs, involving all branches of Government and 
other key stakeholders.

Secondly, specific policies, programmes and 
projects must be aligned with national development 
goals. In our MDG experience, innovative social 
protection programmes include conditional cash 
transfers, universal health care, the comprehensive 
and integrated delivery of social services, a K-12 basic 
education programme, and a community mortgage 
programme.

Thirdly, the active participation of various 
stakeholders — namely, the private sector, civil society, 
non-governmental organizations, the constituents and 
international development partners — must be strongly 
promoted and supported. This ensures that policies and 
programmes are responsive and inclusive.

Fourthly, local Government units should be 
empowered. Beyond the delivery of basic social 
services, the capacities of local Government units in 
formulating and implementing policies and programmes 
must be strengthened and guided by the principles of 
transparency and accountability.

Fifthly, the capability to generate accurate, timely 
and relevant data at the national and local levels must 
be enhanced.

Sixthly, disaster risk reduction must be 
mainstreamed to enable communities to better cushion 
the impact of man-made and natural disasters. Building 
the capacities of national and local stakeholders to help 
reduce the vulnerability and increase the physical and 
economic resilience of communities must be a key 
development goal.

These important elements will further enrich the 
United Nations Development Assistance Framework 
2012-2018 for the Philippines. With the overall theme 
“Supporting inclusive, sustainable and resilient 
development”, the United Nations Development 
Assistance Framework seeks to fully align United 
Nations work with the Philippine Development Plan 
2011-2016.

My Government is actively participating in the 
international discourse on sustainable development 
and in crafting the post-2015 development agenda. The 
Philippines was one of 66 countries chosen by the United 
Nations to conduct open, inclusive and transparent 
consultations with a broad range of stakeholders 
aimed at generating perspectives on how the post-2015 
development agenda framework should look. We took 
to this task earnestly by undertaking consultations 
with more than 500 stakeholders representing the 
Government, civil society, the business community and 
academia.

Our national consultations on the post-2015 
development agenda have identified the following 
building blocks of the new framework, as well as 
the development themes deemed most relevant to the 
Philippines. These building blocks are composed of 
four principles, five themes and various development 
enablers, and were offered to the United Nations 
system as the Philippines’ contribution to the ongoing 
discourse.

We need look no further than the United Nations 
Charter to identify the building blocks for the global 
post-2015 development agenda. For this agenda to be 
relevant and responsive, it must be anchored in four 
main principles: human rights; equality, equity, people 
empowerment, social cohesion and justice; accountable 
governance; and inclusive development.

My country has identified five pillars that we believe 
will address our own specific development challenges. 
These pillars represent the areas where progress is most 
needed to build a rights-based, equitable and sustainable 
society. These pillars are poverty reduction and social 
inclusion; environmental sustainability, climate change 
and disaster risk management; accountable, responsive 
and participatory governance; a fair and stable order 
based on the international rule of law; and peace and 
security.

My Government will formulate and implement 
policies that will be defined by these pillars. These 



policies will duly be integrated into my country’s 
national development agenda, and progress will be 
monitored at regular intervals. On the global front, the 
Philippines proposes that the duration of the post-2015 
development agenda should be 10 years, with a major 
review to be undertaken by 2020. Reforms should be 
front-loaded within the first half of the period to pave 
the way for substantive accomplishments by 2020.

Allow me to further elaborate on aspects of the 
principles and themes the Philippines has put forward. 
The Philippines continues to aspire to a global 
economic system that places development at the centre 
and promotes democracy in international economic 
decision-making. Ultimately, it behoves us to consider 
reform of the overall global economic system as we 
craft a sound, sustainable development agenda.

To achieve meaningful reform, what we need now 
is a strong political impetus from all of us to make 
this happen. Governments must see beyond political 
differences and agree to work together to ensure a 
level global playing field. It is for this reason that the 
Philippines staunchly supports the High-level Political 
Forum on sustainable development goals.

The post-2015 development agenda should squarely 
address migration. It is a cross-cutting issue relevant 
to our efforts to promote human rights, reduce poverty 
and foster sustainable development. The Philippines, 
for its part, will continue to advocate the protection of 
the rights of migrants, regardless of migration status; 
the recognition of migrants’ positive contribution to 
development in the sending and receiving countries 
alike; and the creation of programmes that support 
families, especially the children who are left behind.

Our national experience of these issues will be 
my Government’s contribution to the discussion in 
the forthcoming High-level Dialogue on International 
Migration and Development later this week. In 
addition, we hope to include in the discussion the plight 
of migrants who find themselves in conflict areas — a 
situation that my Government has had to address in 
recent years. In several instances, we have repatriated 
Filipino workers to get them out of harm’s way.

Our experience has been instructive and enriching, 
as it has opened for us new windows of cooperation 
with our bilateral partners, as well as with the United 
Nations, the International Organization for Migration 
and other international organizations. My Government 
wants to focus international discussion on the plight of 
these migrants, with a view to forging creative platforms 
on which States — whether countries of origin, transit 
or destination — can cooperate to better address this 
complex issue.

The Philippines hopes that the High-level Dialogue 
will reaffirm that migration is an indispensable 
element in the global sustainable development agenda. 
Migration influences each country’s socioeconomic 
growth, human capital and involvement in global 
affairs. Managing migration through policies that 
uphold the dignity of the individual should therefore be 
a vital component in the development agenda of each 
nation and of the world.

Achieving sustainable development requires 
an enabling environment of peace, security and the 
rule of law. It is to this end that my Government’s 
approach in managing conflicts within and outside 
its borders is anchored in international law. As such, 
we avail ourselves of the various means for the 
peaceful settlement of disputes, including mediation 
and arbitration, in accordance with Chapter VI of the 
United Nations Charter.

As declared by the General Assembly in its 
resolution 37/10, on the peaceful settlement of 
international disputes, otherwise known as the 1982 
Manila Declaration, recourse to the judicial settlement 
of legal disputes should not be considered an unfriendly 
act between States. On the contrary, it is a measure that 
generates clarity, benefiting all stakeholders. In this 
spirit, my country reaffirms its unwavering support 
for the International Court of Justice and the various 
specialized tribunals, such as the dispute settlement 
mechanisms of the World Trade Organization and the 
United Nations Convention on the Law of the Sea.

The Philippines has also relentlessly and tirelessly 
pursued the peace process in the southern Philippines. 
The signing of the Framework Agreement on the 
Bangsamoro was a milestone in this regard. We remain 
steadfastly committed to achieving just and lasting 
peace that will be inclusive for all.

Furthermore, in accordance with the application of 
the rule of law and the peaceful settlement of disputes, 
the Philippines, as a State party to the Chemical 
Weapons Convention and a staunch advocate of 
disarmament and the non-proliferation of weapons of 
mass destruction, also welcomes Syria’s accession to 
the Treaty. The Philippines hopes that the Organization 
for the Prohibition of Chemical Weapons will 



effectively assist the Syrian Government in disposing 
of its chemical weapons stockpiles.

The Philippine Government’s commitment to 
peace is resolute. This commitment is demonstrated 
in its continued participation in United Nations 
peacekeeping missions, particularly in the United 
Nations Disengagement Observer Force (UNDOF) in 
the occupied Golan where, despite the dangers, our 
peacekeepers have stood their ground. Their courage to 
stay and hold the line at the most critical time led to the 
continued fulfilment of UNDOF’s mandate as charged 
by the Security Council.


The post-2015 development agenda also demands 
that Governments address the devastating effects of 
climate change and natural disasters. My country 
is among those at highest risk from typhoons, 
earthquakes, volcanic eruptions and tsunamis. In terms 
of disaster management, my Government has instituted 
a cluster model that mobilizes both Government and 
non-governmental entities at the local and national 
levels, as well as international partners. The United 
Nations has recognized this model as a best practice 
that other countries could emulate. We will continue 
to share our knowledge and experience in disaster-
risk reduction, preparedness, response and recovery to 
help other States better manage similar occurrences. 
In 2015, we will also actively participate in the World 
Humanitarian Summit and in the review of the Hyogo 
Framework for Action, our blueprint for disaster risk 
reduction cooperation.

The year 2015 marks an important juncture in the 
history of nations. It will mark the beginning of a new 
era of sustainable development, one, it is hoped, that 
gives every individual on this planet a better chance 
at a better quality of life. That may sound ambitious; 
it may even sound daunting. Yet, this is an historic 
time and historic times call for acts of great ambition. 
Our national hero, Mr. José Rizal, also recognized the 
importance of ambition and ideals. He wrote that

“it is a useless life that is not consecrated to a great 
ideal. It is like a stone wasted on the field without 
becoming a part of any edifice”.
Let the post-2015 development agenda be the edifice 
upon which we will manifest the collective dreams and 
ideals of humankind.
